     Case 1:14-cv-03014-LDH-RML Document 93 Filed 05/31/19 Page 1 of 2 PageID #: 910




                                           THE CITY OF NEW YORK
ZACHARY W. CARTER                         LAW DEPARTMENT                                        ELISSA B. JACOBS
Corporation Counsel                           100 CHURCH STREET                                        Senior Counsel
                                              NEW YORK, NY 10007                               Phone: (212) 356-3540
                                                                                                 Fax: (212) 356-3509
                                                                                                ejacobs@law.nyc.gov



                                                           May 31, 2019

       BY ECF
       Honorable LaShann DeArcy Hall
       United States District Court
       Eastern District of New York
       225 Cadman Plaza East
       Brooklyn, New York 11211

                             Re:    Cortes v. Musa,
                                    14-CV-3014 (LDH) (RML)

       Your Honor:

              I am a Senior Counsel in the Office of the Corporation Counsel of the City of New York
       assigned to the defense of the above-referenced matter. I write in accordance with Your Honor’s
       Order of April 24, 2019, to respectfully request that the Joint Pre-Trial Order in this matter be
       amended to add a single witness and a single document that defendants intend to rely on for their
       case in chief. Those are: Dr. Herbert Sherry as defendant’s expert witness his expert report,
       dated May 6, 2019 as an exhibit.
Case 1:14-cv-03014-LDH-RML Document 93 Filed 05/31/19 Page 2 of 2 PageID #: 911




         To the extent the Court would like an updated copy of the Joint Pre-Trial Order,
 defendant can provide one by Tuesday, June 4, 2019.1 Thank you for your attention to this
 matter.
         .

                                                                Respectfully submitted,

                                                                        /s/
                                                                Elissa B. Jacobs
                                                                Senior Counsel

 cc       All counsel (via ECF)




 1
  In his letter from earlier this evening, plaintiff notes that he attempted to contact defense counsel regarding an
 updated joint pre-trial order prior to filing his letter. Counsel notes simply that the e-mail including plaintiff’s
 proposed changes was time-stamped 4:04 p.m. on the date the proposed changes were due, and there were no prior
 communications between counsel or requests for copies of the “Word” copy of the JPTO.

                                                          -2-
